United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 17-2480
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

              Calvin Crow Eagle

    lllllllllllllllllllllDefendant - Appellant
      ___________________________

             No. 17-2321
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

              Shayla Left Hand

    lllllllllllllllllllllDefendant - Appellant
                    ____________

 Appeals from United States District Court
 for the District of North Dakota - Bismarck
                                    ____________

                             Submitted: March 15, 2018
                                Filed: July 2, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MURPHY, and KELLY, Circuit Judges.*
                         ____________

PER CURIAM.

       In these consolidated cases, Shayla Left Hand and Calvin Crow Eagle appeal
the sentences the district court imposed after they pleaded guilty to crimes against
children in their care. Crow Eagle also challenges the district court’s restitution
award, but has moved to voluntarily dismiss his appeal.

                                    I. Background

        On July 17, 2016, Crow Eagle called police to report that Left Hand, his live-in
girlfriend, had broken the windows out of his car. When police arrived, they found
Crow Eagle’s 4-year-old son R.C.E. in the couple’s home. He was severely
malnourished, and there were second- and third-degree burns covering much of his
body. Left Hand admitted she had caused R.C.E.’s burns four days earlier when she
bathed him in scalding hot water while she was high on methamphetamine. Crow
Eagle ultimately admitted that he had learned of R.C.E.’s burns shortly after the
incident happened. Neither Left Hand nor Crow Eagle obtained professional medical
care for R.C.E. in those four days, fearing “the Feds” would get involved. Left
Hand’s 3-year-old daughter S.Y.E also lived in the home. A subsequent investigation


      *
        This opinion is being filed by Judge Gruender and Judge Kelly pursuant to 8th
Cir. R. 47E.

                                          -2-
revealed that Crow Eagle and Left Hand had previously left R.C.E. and S.Y.E. home
alone—padlocked in a room—on July 11, 2016, and that Left Hand had also locked
R.C.E. and S.Y.E. in the room and left the house on July 7, 2016.

       Left Hand and Crow Eagle both pleaded guilty to child neglect by failing to
seek medical treatment for R.C.E.’s burns (Count 1); child neglect by failing to seek
treatment for R.C.E.’s malnourishment (Count 2); and child neglect by locking R.C.E.
and S.Y.E. in the room on July 11, 2016 (Count 5). Left Hand also pleaded guilty to
child abuse causing serious bodily injury by burning R.C.E. (Count 3), and child
neglect by locking R.C.E. and S.Y.E. in the room on July 7, 2016 (Count 6). Left
Hand faced a minimum of 10 years in prison, and maximum of life, on Count 3. Each
child neglect count was punishable by up to 5 years in prison.

       The district court sentenced Left Hand to the mandatory minimum 10 years in
prison on Count 3, a consecutive 5 years on Count 1 (neglect by failing to get R.C.E.
burn treatment), and 5 years each on Counts 2, 5, and 6 (neglect based on R.C.E.’s
malnourishment and locking the kids in the room) to run concurrently with each other,
but consecutively to her sentences on Counts 1 and 3. Thus, Left Hand was sentenced
to a total of 20 years in prison; 10 of those years were imposed on the child neglect
counts. Crow Eagle received concurrent 3-year sentences on each of his child neglect
counts.

        “The sentencing judge should set forth enough to satisfy the appellate court that
[it] has considered the parties’ arguments and has a reasoned basis for exercising [its]
own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356
(2007); see also Gall v. United States, 552 U.S. 38, 50 (2007) (“After settling on the
appropriate sentence, [the district court] must adequately explain the chosen sentence
to allow for meaningful appellate review and to promote the perception of fair
sentencing.”). “If the court of appeals considers an explanation inadequate in a
particular case, it can send the case back to the district court for a more complete

                                          -3-
explanation.” Chavez-Meza v. United States, ___ S. Ct. ___, No. 17-5639, 2018 WL
3013811, at *4 (June 18, 2018) (citing Molina-Martinez v. United States, 136 S. Ct.
1338, 1348 (2016) (“[A]ppellate courts retain broad discretion in determining whether
a remand for resentencing is necessary.”)).

       Under the specific facts of this case, we conclude that the district court did not
provide an adequate explanation for the disparity in the sentences it imposed on Left
Hand and Crow Eagle’s child neglect counts. We therefore vacate Left Hand’s
sentence, and remand her case to the district court for resentencing. On remand, the
district court should more fully explain the sentence it imposes, after giving due
consideration to the 18 U.S.C. § 3553(a) factors, including Left Hand’s “history and
characteristics” and “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct.”

                                    III. Conclusion

       Accordingly, Left Hand’s sentence is vacated, and her case is remanded to the
district court for resentencing. Crow Eagle’s motion to dismiss his appeal is granted.
                         ______________________________




                                          -4-